  Exhibit 10.2

 
EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
 
 
THIS EMPLOYMENT AGREEMENT (“Agreement”), executed this 15th day of November 2019
(the “Effective Date”) is between IOTA Communications, Inc., a Delaware
corporation (the “Employer" or the "Company"), and Brian Ray, an individual
resident of the State of Maryland (“Employee”).
R E C I T A L S:
 
A.
Employee is knowledgeable with respect to the business of the Employer,
including the business to be engaged in by Employer following Employer’s
acquisition of assets from Link Labs, Inc. (“Link”) pursuant to an Asset
Purchase Agreement dated as of the Effective Date among Employer, Link and the
stockholders of Link.
 
B.
Employer desires to offer employment to Employee and Employee desires to be
employed by Employer.
 
C.
Employer and Employee agree to enter into an Employment Agreement providing for
the term set forth in Section 3 below, with automatic annual one-year renewals
thereafter on the terms and conditions herein provided.
 
 
NOW, THEREFORE, in consideration of Employer’s agreement to employ Employee
pursuant to the terms of this Agreement and Employee’s future employment with
Employer, and other good and valuable consideration, the parties agree as
follows:
 
 
Section 1. Employment. Employer hereby employs Employee, and Employee hereby
accepts employment, upon the terms and subject to the conditions stated in this
Agreement.
 
Section 2. Duties. Employee shall be employed as the Chief Technology Officer of
Employer, or such other comparable positions with Employer to which he may be
appointed by the Chief Executive Officer of Employer (the “CEO”). Employee shall
have such duties and responsibilities as are normally associated with the
foregoing position and such additional duties and responsibilities as he may be
assigned from time to time by the CEO. It is understood that Employee may be
requested from time to time to provide assistance or services to Employer’s
Affiliates (defined below). Employee shall perform such services without
additional compensation other than the compensation set forth in this Agreement.
Employee agrees to devote his full work time and best efforts to the performance
of the duties as an employee of Employer and to the performance of such other
duties as assigned him from time to time by Employer. As used herein, the term
“Affiliates” means with respect to an entity, any entity controlled by,
controlling or under common control with such entity.
 
Section 3. Term. The Agreement shall commence on the Effective Date and continue
through November 14, 2021 (the “Initial Term”). Unless Employer or Employee
shall provide the other with at least 60 days written notice, this Agreement
shall automatically renew thereafter on the anniversary of this Agreement for an
additional one-year term, commencing on such anniversary date and continuing for
12 months thereafter (each, an “Extension Term” and together with the Initial
Term, the “Employment Period”). The foregoing notwithstanding, the Employment
Period may be terminated early in accordance with Section 6 of this Agreement.
 
 

 
 
 
Section 4. Compensation and Benefits. In consideration for the services of
Employee hereunder, Employer shall compensate Employee as follows during the
Employment Period:
 
 
(a) Base Salary. Employer shall pay Employee a base salary at the rate of at
least $250,000 per year, payable in accordance with the regular payroll
practices of Employer for employees. The Base Salary shall be reviewed annually
by the board of directors of Employer (the “Board”) during the last quarter of
each contract year and shall be increased by such amount, if any, as the Board
shall deem appropriate, based upon market factors, effective as of the first day
of the next contract year.
 
(b) Bonuses. Employee shall be eligible to receive such annual bonuses from
Employer at the discretion of the Board in an amount of up to 50% of the annual
base salary based upon the achievement of milestones established by the Board.
The Board shall provide written milestone guidance to Employee within 90 days of
Effective Date. If written business objectives are not established for Employee
within 90 days, 50% bonus will be paid in full.
 
(c) Stock Options. On the Effective Date, Employee shall receive stock options
to purchase 1,000,000 shares of Employer’s common stock under Employer’s 2017
Equity Incentive Plan. Options to purchase 250,000 of such shares shall vest on
the 1-year anniversary of the Effective Date. The remaining unvested shares
shall vest monthly thereafter on a pro-rata basis over the 36-month period
following such 1-year anniversary. Following the Effective Date, Employee will
be eligible to receive additional stock options at the discretion of the Board.
All common stock of Employer acquired by Employee shall be acquired by Employee
for his own account for investment only and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act; provided,
however, that by making the representations herein, Employee reserves the right
to dispose of such common stock at any time in accordance with or pursuant to an
effective registration statement covering such common stock, or an available
exemption under the Securities Act. The Employee agrees not to sell, hypothecate
or otherwise transfer such common stock unless such common stock is registered
under the federal and applicable state securities laws or unless, in the opinion
of counsel satisfactory to the Employer, an exemption from such law is
available. Employee further agrees not to sell any such common stock while in
possession of material, non-public information.
 
(d) Vacation. Employee shall be entitled to paid vacation and time off in
accordance with Employer’s vacation and absence policy, as it may be modified
from time to time during Employee’s employment hereunder; provided that Employee
will have no less than four (4) weeks of paid vacation per annum.
 
(e) Group Insurance Benefits. Employee shall be entitled to participate in
Employer’s group health, life and disability programs as are made available to
Employer’s other employees and Employee’s participation in such programs shall
be at the same rates that are available to Employer’s other employees. Nothing
herein shall be deemed to require Employer to adopt and maintain a group health,
life and disability program or to limit or prohibit Employer’s right to amend or
terminate any group health, life or disability program adopted by Employer.
 
 

 
 
 
(f) Savings Plans. Employee shall be entitled to participate in Employer’s
401(k) savings plan, profit sharing plan, or other retirement or savings plans
as are made available to Employer’s employees on the same terms that are
available to Employer’s employees. Nothing herein shall be deemed to require
Employer to adopt and maintain a 401(k) savings plan or other retirement or
savings plans or to limit or prohibit Employer’s right to amend or terminate any
401(k) savings plan or other retirement or savings plans adopted by Employer.
 
 
Section 5. Expenses. The parties anticipate that in connection with the services
to be performed by Employee pursuant to the terms of this Agreement, Employee
may be required to make payments for travel, entertainment and similar expenses.
In the event that any such expenses are paid by Employee using personal funds,
Employer shall promptly reimburse Employee for such expenses upon presentation
of receipts therefor or other reasonable evidence thereof. Notwithstanding the
foregoing, expense reimbursements shall require prior written approval by
Employer. Employee shall also comply with such budget limitations and approvals
and reporting requirements with respect to expenses as Employer may reasonably
establish from time to time for all employees.
 
Section 6. Termination.
 
(a) General. Employee’s employment hereunder shall commence on the Effective
Date and continue until the end of the Employment Period, except that the
employment of Employee hereunder shall terminate prior to such time in
accordance with the following:
 
(i) Death or Disability. Upon the death of Employee during the Employment Period
or, at the option of Employer, in the event of Employee’s Disability, upon 30
days’ notice to Employee. “Disability” with respect to Employee shall be deemed
to exist if Employee meets the definition of either “disabled” or “disability”
under the terms of Employer’s long-term disability benefit program (including
the definitions for total or partial disability) or if there is no such
definition or program, if Employee is unable to perform his obligations under
this Agreement for a period of 30 consecutive days or 60 days in any twelve
month period. Any refusal by Employee to submit to a reasonable medical
examination to determine whether Employee is so disabled shall be deemed to
constitute conclusive evidence of Employee’s non-disability.
 
 
(ii) For Cause. Immediately upon written notice from Employer specifying that
one or more of the following events has occurred (except that Employee shall
have 14 days after such notice to cure or otherwise resolve the occurrence of
the events set forth in paragraphs 3, 4 or 5):
 
 
(1)
Employee is convicted of fraud, bribery, embezzlement or other material
dishonesty with the respect to the business of Employer, or Employer discovers
that Employee has been convicted of any such act in the past with respect to a
previous employer; or
 
 

 
 
(2)
Employee is convicted of a felony or any criminal act involving moral turpitude
or Employer discovers that Employee has been convicted of any such act in the
past; or
 
 
(3)
Employee commits a material breach of any of the covenants, representations,
terms or provisions hereof (for purposes of this Section 6(a)(ii)(3), a material
breach shall be a breach that materially and adversely affects Employer’s
business or reputation); or
 
 
(4)
Employee violates any material instructions or policies of Employer with respect
to the operation of its business or affairs or Employee fails in a material way
to obey written directions delivered to Employee by the CEO, provided that
Employee shall not be subject to termination if Employee can reasonably
demonstrate that any verbal or written instruction or direction is illegal or
unethical or would require Employee to perform an illegal or unethical act; or
 
 
(5)
Employee commits or omits to perform any act the performance of which, or the
omission of which, constitutes substantial failure of Employee to diligently and
effectively perform his duties to Employer or has a material adverse effect or
could materially adversely affect Employer’s business reputation; or
 
 
(6)
Employee uses drugs that are illegal according to U.S. federal law.
 
 
(iii) By Employee for Good Reason. Employee may terminate his employment
hereunder for Good Reason upon written notice to the Company setting forth the
nature of such Good Reason in reasonable detail (except that Employer shall have
14 days after such notice to cure or otherwise resolve the occurrence of the
events set forth in paragraphs 1, 2, 3). “Good Reason” shall mean:
 
(1)
Employer commits a material breach of any of the covenants, representations,
terms or provisions hereof or fails to provide Employee the Base Salary and
incentive compensation and benefits in accordance with the terms of Section 4
herein; or
 
(2)
any material and adverse diminution in Employee’s duties or responsibilities
with Employer; or
 
 
 
(3)
at any time upon written notice by Employee to Employer within 12 months after
(A) a merger or consolidation of Employer with any person or entity; or (B) the
sale, lease, or other disposition of all or substantially all of Employer’s
assets to any person or entity; unless in each case, the majority of the Board
or other governing body of the surviving person, entity or acquirer, as the case
may be, is the same as the majority of the Board immediately before such
transaction.
 
 

 
 
 
(iv) Voluntary Termination. Either Party may voluntarily terminate the
employment of Employee upon thirty (30) days’ written notice to the other. Any
such termination by Employer shall be without Cause if the notice of termination
fails to specify one of the reasons set forth in Section 6(a)(ii) (or if any
such reason is specified that may be cured by Employee has been cured within the
applicable cure period). Any such termination by Employee shall be without Good
Reason if the notice of termination fails to specify one of the reasons set
forth in Section 6(a)(iii) (or if any such reason is specified that may be cured
by Employer has been cured within the applicable cure period).
 
 
(b)
Severance Benefits.
 
 
(i) In the event that Employee’s employment hereunder is terminated as a result
of Employee’s death or disability pursuant to Section 6(a)(i), Employer shall
pay Employee (or his estate) a cash amount equal to Employee’s Base Salary for
the lesser of (A) the period prior to the commencement of benefits under any
death or disability insurance provided by Employer; or (B) the remaining term of
this Agreement (without further renewals). In addition to the payment under the
first sentence of this subsection, Employer shall pay all unpaid expense
reimbursements under Section 5 for expenses incurred in accordance with the
terms hereof prior to termination, and all accrued compensation as of the date
of termination.
 
(ii) In the event that Employee’s employment hereunder is terminated by Employer
for Cause pursuant to Section 6(a)(ii), Employee provides Employer notice that
the Agreement will not be renewed for any Extension Term, or voluntarily by
Employee pursuant to Section 6(a)(iv), Employer shall have no obligation to make
any payments to Employee except for payments of Employee’s Base Salary accruing
prior to the date of termination.
 
 
(iii) In the event that Employee’s employment hereunder is terminated by
Employee for Good Reason pursuant to Section 6(a)(iii), Employer provides
Employee with notice that the Agreement will not be renewed for any Extension
Term, or voluntarily by Employer pursuant to Section 6(a)(iv), Employer shall
pay Employee a cash amount equal to Employee’s Base Salary for a period of
twelve (12) months; and all options, grants, or other rights issued to Employee
under Employer’s 2017 Equity Incentive Plan, shall immediately vest and be
exercisable for the lesser of twelve (12) months or the remaining term of such
rights, whichever is less. For the purposes of this paragraph 6(b)(iii),
Employee will be deemed to have been employed by Employer on the Effective Date.
 
This Section 6 shall survive any expiration or termination of this Agreement or
Employee’s employment hereunder.
 
 

 
 
Section 7. Inventions; Assignment.
 
 
(a) Inventions Defined. All rights to discoveries, inventions, improvements,
designs and innovations (including all data and records pertaining thereto) that
relate to the business of Employer, including its Affiliates, whether or not
able to be patented, copyrighted or reduced to writing, that Employee may
discover, invent or originate during the term of his employment hereunder either
alone or with others and whether or not during working hours or by the use of
the facilities of Employer (“Inventions”), shall be the exclusive property of
Employer. Employee shall promptly disclose all Inventions to Employer, shall
execute at the request of Employer any assignments or other documents Employer
may deem necessary to protect or perfect its rights therein, and shall assist
Employer, at Employer’s expense, in obtaining, defending and enforcing
Employer’s rights therein. Employee hereby appoints Employer as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by Employer to protect or perfect its rights to any Inventions.
 
 
(b) Covenant to Assign and Cooperate. Without limiting the generality of the
foregoing, Employee shall assign and transfer to Employer the worldwide right,
title and interest of Employee in the Inventions. Employee agrees that Employer
may apply for and receive patent rights (including Letters Patent in the United
States) for the Inventions in Employer’s name in such countries as may be
determined solely by Employer. Employee shall communicate to Employer all facts
known to Employee relating to the Inventions and shall cooperate with Employer’s
reasonable requests in connection with vesting title to the Inventions and
related patents exclusively in Employer and in connection with obtaining,
maintaining and protecting Employer’s exclusive patent rights in the Inventions.
 
(c) Successors and Assigns. Employee’s obligations under this Section 7 shall
inure to the benefit of Employer, its Affiliates and their respective successors
and assigns and shall survive the expiration of the term of this Agreement for
such time as may be necessary to protect the proprietary rights of Employer and
its Affiliates in the Inventions.
 
 
Section 8. Confidential Information.
 
(a) Acknowledgment of Proprietary Interest. Employee acknowledges the
proprietary interest of Employer and its Affiliates in all Confidential
Information (as defined below). Employee agrees that all Confidential
Information learned by Employee during his employment with Employer or
otherwise, whether developed by Employee alone or in conjunction with others or
otherwise, is and shall remain the exclusive property of Employer. Employee
further acknowledges and agrees that his disclosure of any Confidential
Information may result in irreparable injury and damage to Employer.
 
(b) Confidential Information Defined. “Confidential Information” means all trade
secrets, copyrightable works, confidential or proprietary information of
Employer or its Affiliates, including without limitation, (i) information
derived from reports, investigations, experiments, research and work in
progress, (ii) methods of operation, (iii) market data, (iv) proprietary
computer programs and codes, (v) drawings, designs, plans and proposals,
marketing and sales programs, (vii) the identities of clients or customers,
(viii) historical financial information and financial projections, (ix) pricing
formulae and policies, (x) all other concepts, ideas, materials and information
prepared or performed for or by Employer and (xi) all information related to the
business, services, products, purchases or sales of Employer or any of its
suppliers and customers, other than information that is publicly available.
 
 

 
 
 
(c) Covenant Not To Divulge Confidential Information. Employer is entitled to
prevent the disclosure of Confidential Information. As a portion of the
consideration for the employment of Employee and for the compensation being paid
to Employee by Employer, Employee agrees to hold in strict confidence and not to
disclose or allow to be disclosed to any person, firm or corporation, other than
to persons engaged by Employer to further the business of Employer, and not to
use except in the pursuit of the business of Employer, the Confidential
Information, without the prior written consent of Employer.
 
(d) Return of Materials at Termination. In the event of any termination or
cessation of his employment with Employer for any reason, Employee shall
promptly deliver to Employer all documents, data and other information derived
from or otherwise pertaining to Confidential Information. Employee shall not
take or retain any documents or other information, or any reproduction or
excerpt thereof, containing or pertaining to any Confidential Information.
 
(e) The obligations of Employee set forth in this Section 8 shall not apply to
any information that (i) enters the public domain or is generally known to the
public without any failure on the part of Employee to honor any obligation under
this Section 8, (ii) is disclosed by Employer to a third party without
restriction as to such information’s disclosure, (iii) is disclosed by a person
or entity not subject to restrictions concerning the disclosure of such
information, or (vi) is required to be disclosed pursuant to court order or
other legal process.
 
(f) With respect to Employer’s trade secrets and subject to Section 8(e), this
Section 8 shall indefinitely survive any expiration or termination of this
Agreement. As to all other Confidential Information, this Section 8 shall expire
three (3) years after any expiration or termination of this Agreement.
 
Section 9. Non-Solicitation.
 
(a) Solicitation of Employees. During Employee’s employment with Employer and
for a period equal to the greater of (i) 12 months after termination of such
employment at any time and for any reason, or (ii) the term of any severance
benefits payable under Section 6 hereof, Employee shall not solicit, participate
in or promote the solicitation of any person who was employed by Employer or any
of its Affiliates at the time of Employee’s termination of employment with
Employer to leave the employ of Employer or any of its Affiliates, or, on behalf
of himself or any other person, hire, employ or engage any such person. Employee
further agrees that, during such time, if an employee of Employer or any of its
Affiliates contacts Employee about prospective employment, Employee will inform
such employee that he or she cannot discuss the matter further without the
consent of Employer (and the applicable Affiliate).
 
 
 
 

 
 
 
(b) Solicitation of Clients, Customers, Etc. During Employee’s employment with
Employer and for a period of 12 months after termination of Employee’s
employment at any time and for any reason, Employee shall not, directly or
indirectly, solicit any person who during any portion of the time of Employee’s
employment or at the time of termination of Employee’s employment with Employer,
was a client, customer, policyholder, vendor, consultant or agent of Employer or
its Affiliates to discontinue business, in whole or in part, with Employer or
its Affiliates. Employee further agrees that, during such time, if such a
client, customer, policyholder, vendor, or consultant or agent contacts Employee
about discontinuing business with Employer or moving that business elsewhere,
Employee will inform such client, customer, policyholder, vendor, consultant or
agent that he or she cannot discuss the matter further without the consent of
Employer (and the applicable Affiliate).
 
Section 10. Non-Compete. Employer agrees to disclose to Employee and Employee
agrees to receive from Employer Confidential Information (as set forth above)
which would provide competitors of Employer with an unfair advantage. In
consideration for such disclosure by Employer, Employee agrees as follows:
 
 
(a) Competition During Employment. Employee agrees that during the term of his
employment with Employer, neither he nor any of his Affiliates (Employee’s
Affiliates is defined as any legal entity in which Employee directly or
indirectly owns at least a 25% interest) will directly or indirectly compete
with Employer or its Affiliates in any way in any business in which Employer or
its Affiliates is engaged in, and that he will not act as an officer, director,
employee, consultant, shareholder, lender, or agent of any entity which is
engaged in any business of the same nature as, or in competition with the
businesses in which Employer and its Affiliates are now engaged or in which
Employer or its Affiliates become engaged during the term of employment;
provided, however, that this Section 10(a) shall not prohibit Employee or any of
his Affiliates from purchasing or holding an aggregate equity interest of up to
10% in any publicly traded business in competition with Employer and its
Affiliates, so long as Employee and his Affiliates combined do not purchase or
hold an aggregate equity interest of more than 10%. Furthermore, Employee agrees
that during the term of employment, he will not accept any board of director
seat or officer role or undertake any planning for the organization of any
business activity competitive with Employer and Employee will not combine or
conspire with any other employees of Employer and its Affiliates for the purpose
of the organization of any such competitive business activity.
 
(b) Competition Following Employment. In order to protect Employer against the
unauthorized use or the disclosure of any Confidential Information of Employer
and its Affiliates presently known or hereinafter obtained by Employee during
his employment under this Agreement, Employee agrees that for a period of twelve
(12) months following the termination of this Agreement for any reason, neither
Employee nor any of his Affiliates, shall, directly or indirectly, for itself or
himself or on behalf of any other corporation, person, firm, partnership,
association, or any other entity (whether as an individual, agent, servant,
employee, employer, officer, director, shareholder, investor, principal,
consultant or in any other capacity):
 
 
 
 

 
 
 
(i) engage or participate in any business which engages in competition with such
businesses being conducted by Employer or any of its Affiliates during the term
of employment anywhere in any state in the United States or in any foreign
country where Employer or any of its Affiliates is engaged; or
 
 
(ii) assist or finance any person or entity in any manner or in any way
inconsistent with the intents and purposes of this Agreement.
 
Notwithstanding the foregoing, the non-compete provision of this Section 10
shall not prevent Employee from serving on the Board of Directors of Link Labs,
Inc. or continuing to serve as an advisor to Link Labs, Inc.
 
 
Section 11. Right to Indemnification. To the fullest extent permitted under the
Employer’s charter documents, D&O Insurance, and law, Employer shall indemnify,
defend, and hold harmless Employee from and against any and all actions, costs,
damages, expenses, fees (including, but not limited to and without limitation,
all court costs, mediation costs, arbitration costs, and attorneys' costs,
expenses, and fees, at all levels), fines, judgments, penalties, proceedings,
settlements, and suits, whether civil, criminal, administrative, or
investigative, brought or threatened against or incurred by Employee by reason
of the fact that he is or was an employee of Employer or is or was serving at
the request of Employer as an employee, representative, consultant, or agent of
another entity, provided that with respect to the matters giving rise to
indemnification the Employee was not guilty of gross negligence, fraud, willful
breach of this Agreement or a willful illegal act. The right to indemnification
conferred in this Section 11 shall include the right to be paid by Employer the
costs, fees, and expenses incurred by Employee in defending any such action,
proceeding, or suit in advance of its final disposition; provided, however,
that, if applicable law requires, such advancement shall be made only upon
delivery to Employer of an undertaking by Employee to repay all amounts so
advanced if Employee is determined upon final adjudication to not be entitled
such advances. This Section 11 shall survive any expiration or termination of
this Agreement or Employee’s employment hereunder and shall inure to the benefit
of Employee’s heirs, executors and administrators.
 
 
 
Section 12. General.
 
(a) Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally and evidenced by a signed receipt of delivery or if mailed
by certified mail, return receipt requested or by written telecommunication, to
the relevant address set forth below, or to such other address as the recipient
of such notice or communication shall have specified to the other party in
accordance with this Section 12(a):
 
 
If to Employer, to:
 
 
IOTA Communications, Inc.
540 Union Square
New Hope, Pennsylvania,18938
Attention: President and CEO
 
 

 
 
If to Employee, to Employee’s last known address appearing on Employer’s
records.
 
(b) Withholding. All payments required to be made to Employee by Employer under
this Agreement shall be subject to the withholding of such amounts, if any,
relating to federal, state and local taxes as may be required by law and such
amounts, if any, as Employee shall authorize in connection with benefit plans in
which Employee is a participant.
 
(c) Equitable Remedies. Each of the parties hereto acknowledges and agrees that
upon any breach by Employee of his obligations under any of Sections 7, 8, 9,
and 10, Employer shall suffer immediate and irreparable injury and shall have no
adequate remedy at law. Accordingly, in event of such breach or threatened
breach, Employer shall be entitled, in addition to other remedies and without
showing actual damages, to specific performance and other appropriate injunctive
and equitable relief. To the extent permitted by applicable law, Employer shall
not be obligated to provide a bond for any such injunction.
 
 
(d) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, such provision shall be modified as to duration or
geography to the minimum extent necessary to make it legal, valid and
enforceable and as so modified enforced. If any such provision cannot be
modified to be made legal, valid and enforceable, such provisions shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision never comprised a part hereof, and
the remaining provisions hereof shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision or by its
severance. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in its terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
(e) Effect on Other Agreements. This Agreement modifies and amends, to the
extent necessary to give effect to the provisions hereof, any Stock Option
Agreement, Stock Grant, or other contract relating to the issuance of benefits
under Employer’s benefit plans.
 
 
 
(f) Waivers. No delay or omission by either party in exercising any right, power
or privilege hereunder shall impair such right, power or privilege, nor shall
any single or partial exercise of any such right, power or privilege preclude
any further exercise thereof or the exercise of any other right, power or
privilege.
 
 
(g) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
 
 
(h) Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.
 
 

 
 
(i) Interpretation of Agreement. This Agreement shall be construed according to
its fair meaning and not for or against either party. The Parties have each been
represented by counsel (or advised of their right to be represented by counsel
and waived such right) and have participated in the drafting of this Agreement.
No rule of construction or interpretation shall be applied that construes any
provision against a Party because it was drafted by such Party. Use of the words
“herein,” “hereof,” “hereto,” “hereunder” and the like in this Agreement refer
to this Agreement only as a whole and not to any particular section or
subsection of this Agreement, unless otherwise noted. The masculine gender shall
be deemed to denote the feminine or neuter genders, the singular to denote the
plural, and the plural to denote the singular, where the context so permits.
 
(j) Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and shall be enforceable by the personal
representatives and heirs of Employee and the successors and assigns of
Employer. The Affiliates of Employer shall be considered third party
beneficiaries of this Agreement with respect to any services provided by
Employee to them and in connection with Employee’s covenants in Sections 7, 8, 9
and 10 hereof. Employer may assign this Agreement to any person. If Employee
dies while any amounts would still be payable to him hereunder, such amounts
shall be paid to Employee’s estate. This Agreement is not otherwise assignable
by Employee.
 
 
(k) Entire Agreement. This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings relating to the
subject matter hereof and may not be amended except by a written instrument
hereafter signed by each of the parties hereto.
 
(l) Governing Law. This Agreement and the performance hereof shall be construed
and governed in accordance with the laws of the State of New York, without
regard to its choice of law principles.
 
 
(m) Arbitration. Without limiting Employer’s right to seek equitable remedies
under Section 12(c) above, Employer and Employee agree that any dispute or
controversy arising under or in connection with this Agreement shall be settled
first by attendance at a mandatory mediation process and, if not resolved by
mediation, by arbitration. If the parties are unable to agree on a mediator,
either party may petition a Lehigh County Pennsylvania state district court
judge for assistance in selecting a mediator. Arbitration under this Agreement
shall be governed by the Federal Arbitration Act and proceed in Allentown,
Pennsylvania in accordance with the rules of the American Arbitration
Association (“AAA”). Arbitration will be conducted before a panel of three
neutral arbitrators selected from an AAA list of proposed arbitrators with
business law experience. Either party may take any legal action needed to
protect any right pending completion of the arbitration. The arbitrator will
determine whether an issue is arbitrable and will give effect to applicable
statutes of limitation. The arbitrator has the discretion to decide, upon
documents only or with a hearing, any motion to dismiss for failure to state a
claim or any motion for summary judgment. Discovery shall be governed by the
Federal Rules of Civil Procedure and the Federal Rules of Evidence. All
information developed by the arbitration or litigation shall be held in
confidence subject to such protective orders as the arbitrator deems useful to
ensure complete confidentiality. The decision of the arbitrator shall be final
and binding on all parties to this Agreement, and judgment thereon may be
entered in any court having jurisdiction over the parties. The party against
whom the arbitrator decides shall pay all costs of the arbitration proceeding or
litigation to enforce the arbitration award.
 
 
 
 

EXHIBIT 10.2
 
(n) Employee Representations. Employee represents and certifies to Employer that
he: (i) has received a copy of this Agreement for review and study and has had
ample time to review it before signing; (ii) has read this Agreement carefully;
(iii) has been given a fair opportunity to discuss and negotiate the terms of
this Agreement; (iv) understands its provisions;
(v) has had the opportunity to consult his attorney; (vi) has determined that it
is in his best interest to enter into his Agreement; (vii) has not been
influenced to sign this Agreement by any statement or representation by Employer
or its counsel not contained in this Agreement; and
(viii) enters into this Agreement knowingly and voluntarily.
 
 
EXECUTED as of the date and year first above written.
 
                                     EMPLOYER:
 
                                     IOTA Communications, Inc.
 
 
 
 
                                    By:_/s/ Terrence DeFranco
                                    Name: Terrence DeFranco
 
 
 
 
 
                                    EMPLOYEE:
 
                                    /s/ Brian Ray
                                       Name: Brian Ray
 
 


 
 
